DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3 are presented. No claims are amended. 

Response to Arguments
Rejections under 35 USC 112
The arguments pointing out that soft magnetic is a term of art are persuasive. The rejection is withdrawn. 

Rejections under 35 USC 103
Applicant's arguments filed 11/30/2020 have been fully considered but are not persuasive. Applicant argues two main points 1) primary reference Matsukawa does not provide for the limitation mixing soft magnetic metal particles, low-melting-point glass particles and lubricant and 2) secondary reference Otsuka does not teach some of the claimed features. 
In regards to 1), Applicant alleges the reference teaches a prior step of mixing the metal and glass before a mixing step including all three components (Remarks page 5 and Matsukawa [0051]-[0052]). Applicant asserts this is different than the mixing step as claimed. This is unpersuasive as the claim does not support an exclusion of more than one mixing step. Claim 1 makes use of the open transitional phrase comprising meaning the claim is open to additional mixing steps. Further, mixing is a broad term and when read in the light of the specification is fairly met by Matsukawa. The mixing step 
It is noted that Applicant does not specifically challenge that other steps or features aren’t met by the primary reference. 

In regards to 2), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that the lack of a lubricant in secondary reference Otsuka is evidence that the modification would not lead to the claimed distribution. Otsuka is relied upon to provide an upper temperature limit for the low melting point glass and not explicitly for the claimed feature. “Distribution” as it is used in the claim is a broad term and does not appear to be exclusive of two materials mixed in a coating layer. The coating layer formed by the mixture of glass, lubricant, and other metals meets the limitation of distributed. Applicant’s arguments fail to distinguish over the art of record as Otsuka is a secondary reference and does not need to provide for all the features of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US 2006/0165985 A1), henceforth referred to as Matsukawa, in view of Ono et al. (US 2015/0314372 A1), henceforth referred to as Ono, and Otsuka (JP 2000212602 A), with reference to the machine-generated English language text, Otsuka.
Claim 1: Matsukawa teaches a method of manufacturing a pressed powder magnetic core (see Matsukawa at paragraph [0019] teaching a soft magnetic composite made by pressurizing and molding the composite powder), the method comprising: 
mixing soft magnetic metal particles (see Matsukawa at paragraph [0024] teaching soft magnetic material includes Fe-Si alloys, Fe-based amorphous alloys), low-melting-point glass particles (see Matsukawa at paragraph [0026] teaching the low melting point glass includes Al2O3, B2O3 and P2O5 which preferably have a softening temperature at 550oC or lower) and lubricant (see Matsukawa at paragraphs [0045]-[0046] teaching a lubricant includes beeswax, polyethylene, paraffin wax, higher fatty acids, fatty acid amides, fatty acid esters, and the like) and 
oC), 
as to obtain powder of coated metal particles (see Matsukawa at paragraph [0051] teaching a powder coating method) in which surfaces of the soft magnetic metal particles are coated by the lubricant and the low-melting-point glass particles are distributed in coating layers of the lubricant (see Matsukawa at paragraph [0052] teaching mixing the Fe amorphous alloy with low melting point glass and lubricant so as to obtain a coated soft magnetic particle);
filling a mold with the powder (see Matsukawa at paragraph [0053] teaching packing the die with the composite powders); 
press-molding the powder in the mold (see Matsukawa at paragraph [0053] teaching press-molding the packed powder); and 
annealing the press-molded powder (see Matsukawa at paragraph [0053] teaching firing, i.e. annealing, the powder compacts), 
wherein, in the pressed powder magnetic core, an amount of the low-melting-point glass particles is 0.1 wt% to 5.0 wt% relative to an amount of the soft magnetic particles (see Matsukawa at Table 1, Sample No. 1 teaching a content of low melting point glass is 0.5 wt% and the content of soft magnetic material powder is 96.9 wt% such that the low melting point glass is about 0.52% relative to the amount of the soft magnetic particles), 
an amount of the lubricant is 0.1 wt% to 1.0 wt% relative to the amount of the soft magnetic metal particles (see Matsukawa at Table 1, Sample No. 1 teaching a content of lubricant is 0.3 wt% and the content of the soft magnetic powder is 96.9 wt% such that the lubricant is about 0.31 wt% relative to the amount of the soft magnetic particles), and

While Matsukawa teaches an embodiment of mixing the soft magnetic material with the low melting point glass and lubricant at 112oC, Matsukawa does not teach heating the mixture of the soft magnetic metal particles, the low-melting-point glass particles and the lubricant at a temperature as claimed.
However, Ono teaches iron-based powder and addresses a problem of flowability and agglomeration (see Ono at paragraph [0004]) which is pertinent to the inventors. Ono teaches coating iron powder with a binder, i.e. lubricant, which is one or a mixture selected from the group of fatty acid, fatty acid amide, fatty acid bisamide, and metal soap (see Ono at paragraphs [0035]-[0037]). Ono teaches heating and mixing iron powder, binder, and additives at or above the melting point of the binder (see Ono at paragraph [0063]) for the benefits of evenly filled thin-walled cavities, keeps the ejection force from the die after formation low, and does not yield a poor appearance for the green compact (see Ono at paragraph [0042]). As such, one of ordinary skill in the art would have been motivated to heat the powder mixture to a temperature at or above the melting point of the lubricant to realize the benefits of evenly filled thin-walled cavities, keeping the ejection force from the die after formation low, and does not yield a poor appearance for the green compact.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsukawa in view of Ono to heat a powder mixture that is higher than a melting point of the lubricant to realize the benefits of evenly filled thin-walled cavities, keeping the ejection force from the die after formation low, and does not yield a poor appearance for the green compact.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsukawa in view of Ono and Otsuka to preheat the powder mixture at a temperature that is lower than the glass softening point to shorten the time from the loading of raw material powder into a mold to the completion of the molding.

Claim 2: Matsukawa as modified above teaches the mass of the low-melting-point glass particles is 0.5 to 3.0 times the mass of the lubricant (see Matsukawa at Table 1, Sample No. 1 teaching the content of the low melting point glass is 0.5 wt% and the content of lubricant is 0.3 wt% such that a mass of the low-melting-point glass particles is about 1.67 times a mass of the lubricant).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa in view of Ono and Otsuka as applied to claim 1 above, and further in view of Araki et al. (US 2018/0043431 A1), henceforth referred to as Araki.
Claim 3: Matsukawa as modified in claim 1 teaches the powder is press-molded in the mold while heating the mold, Matsukawa fails to teach a temperature between 60 to 120 degrees Celsius. 
However, Araki teaches a powder for a magnetic core and teaches an iron-based powder is contained as the main component (see Araki at paragraph [0008]) and is in the same field of endeavor as the claimed invention. Araki teaches compression molding of the compact and a warm compaction method involving heating the molding die up to about 150oC may be adopted to realize the benefit of a compact having a higher density (see Araki at paragraph [0054]). As such, one of ordinary skill in the art would have been motivated to adopt the warm compaction method taught by Araki and heat the molding die up to about 150oC while press-molding the powder of Matsukawa.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsukawa in view of Ono and Otsuka, and further in view of Araki to heat the mold at a temperature up to 150oC, which overlaps the claimed range (see MPEP § 2144.05(I)), to obtain a compact with a higher density. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tremblay, L., and Y. Thomas. "Enhanced Green Strength Lubricating Systems for Green Machining Ferrous Materials." Advances in Powder Metallurgy and Particulate Materials 1.1/3 (1999): 2-141. This reference is relevant as it discusses the lubricating properties of thermoplastic resins including advantages when compared to stearates. These teachings are particularly relevant in light Matsukawa [0039]. 
Thomas, Y., Kenneth C. Cole, and L. Tremblay. "Complexable polymeric binder-lubricant blends." Advances in Powder Metallurgy and Particulate Materials 3 (2001): 3-20. This .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736